                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA


 In Re:                                                                                                Chapter 12 Case
 Lundberg Farms Partnership,                                                                       Case No. 21-40285
                 Debtors.
______________________________________________________________________________________________________________________________


                                                 CHAPTER 12 PLAN
______________________________________________________________________________________________________________________________



                                                  ARTICLE I
                                              SUMMARY OF THE PLAN
 This plan shall continue for a period of 60 months from its effective date. The property of the Debtor
 is being valued, and the claim of each secured creditor is being treated as secured in the amount of the
 value of the property securing such claim. Costs of administration are being paid on the effective date
 of the plan unless otherwise agreed to or directed by the Court. Priority claims are being paid in
 full as allowed. The Debtor will pay the Trustee no less than all disposable income, as that term
 is defined in 11 U.S. C. Section 1225, for Trustee administration and distribution to unsecured
 creditors. The deficiency claims of all secured creditors will be treated as unsecured claims unless
 otherwise ordered by the Court.

                                                      ARTICLE II
                                                      DEFINITIONS
 1.       "Creditors" means all entities having a claim against the debtor.
 2.       "Secured Creditor" means a creditor with a lien or security interest in property of the
          debtor.
 3.       "Claim" means a debt that is owed by the Debtor.
 4.       "Effective Date" means the date on which this plan is signed by all relevant parties.
 5.       "Trustee" means the Chapter 12 Trustee.


                                                  ARTICLE III
                                           CLASSIFICATION OF CLAIMS
 CLASS 1            Costs of Administration
 CLASS 2            Secured Claims
      A. Minnwest Bank – Real Property
      B. AgCountry Farm Credit Services, PCA – Real Property and Blanket Lien

                                                          1
    C. Financial Security Bank – Real Property
    D. Deere & Company d/b/a John Deere Financial – Disk Ripper
    E. Deere & Company d/b/a John Deere Financial – 9460R Tractor
    F. Rabo AgriFinance LLC – Judgment Lien
 CLASS 3        Priority Unsecured Claims

 CLASS 4        General Unsecured Claims

 CLASS 5        Executory Contracts and Leases

                                       ARTICLE IV
                             TREATMENT OF CLAIMS AND INTEREST
 CLASS 1 - Costs of Administration
Class 1 includes compensation and expenses of professionals and court costs and all expenses incurred
by the Debtor after the filing of their petition and before the entry of the order of confirmation and
expenses of professionals and court costs, shall be paid in full on the effective date of the plan. Claims
for compensation and expenses of professionals and court costs shall be paid upon approval by the
Court and as directed by the Court.
 A. Attorney’s Fees – Attorney’s Fees will be paid after court approval to Debtor’s attorneys, Stermer
    & Sellner, Chtd., 102 Parkway Drive, P.O. Box 514, Montevideo, MN 56265.
 B. Trustee’s Fees - The Chapter 12 Trustee shall make application to the Court for approval of Trustee’s
    fee and for any reasonable and necessary expenses of the Trustee in effectuating the Trustee’s duties
    under the Bankruptcy Code in administering this case. The Debtor shall pay an amount equal to five
    percent (5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment and the
    Trustee shall hold the fee until the Trustee’s fees and expenses are applied for and approved by the
    Court. Once the Trustee’s fees are approved, the Trustee shall pay them. If there are excess funds in
    the account at the end of the case, the money shall be paid to the unsecured creditors and any excess
    after paying the unsecured creditors shall be paid to the debtor, unless otherwise ordered by the Court.
    All payments shall be made through the Chapter 12 Trustee unless otherwise stated herein.
    Creditors shall only accept direct payments from the debtor if specified in the Plan.
 CLASS 2 – Secured Claims

 Class 1 consists of the following secured claims:
    A. Minnwest Bank
    Debtor owes Minnwest Bank approximately $2,077,665.14, which is secured by Debtor’s real property
and real Property owned by Lundberg Farms Partnership (Case No. 21-40286). Debtor believes the real

                                                 2
property has a value of approximately $4,183,900.00. Kevin Lundberg shall sell his Arizona property, and
any remaining proceeds from that sale shall be paid to Minnwest Bank. Kevin Lundberg shall also sell the
Carlson building site, Property ID 09-011-101. Minnwest Bank has a first position mortgage in this
property, and all proceeds from that sale shall be paid to Minnwest Bank. These sales shall be free and
clear of any liens, and the sale of the property shall be by motion and with court approval.
     The remaining debt shall be refinanced into one loan secured by Debtor’s real estate. Interest will
accrue on this the new principal balance at a rate of 4.00% per annum. Principal and interest will be
amortized for a 30-year term. Payments shall be made bi-annually in the amount of $52,000.00, with the
first payment due by June 1, 2022. Payment will be paid by Debtor, outside the plan. Principal and interest
will be fully amortized by way of equal payments. Debtor may prepay the claims in whole or in part at
any time.
     B. AgCountry Farm Credit Services, PCA
     Debtor owes AgCountry Farm Credit Services, PCA (“AgCountry”) approximately $929,789.84,
which is secured by Kevin Lundberg’s real property and real property and personal property owned by
Debtor. This debt is secured by a blanket lien on Debtor’s personal farm property, including but not limited
to, farm products, accounts, general intangibles, machinery, equipment, government agricultural program
payments, inventory, chattel paper and proceeds. This also includes an interest in the property owned by
Kevin Lundberg’s wholly owned corporation, Lundberg Farms, Inc.
     This debt shall be refinanced into one loan secured by Debtor’s interest in pre-bankruptcy property,
including Debtor’s equipment and accounts receivable. Interest will accrue on this the new principal
balance at a rate of 4.00% per annum. Principal and interest will be amortized for a 10-year term, and
balloon in 5 five years. Payments shall be made bi-annually in the amount of $57,500.00, with the first
payment due by June 1, 2022. Payment will be paid by Debtor, outside the plan. Principal and interest
will be fully amortized by way of equal payments. Debtor may prepay the claims in whole or in part at
any time. In addition, Debtor will be liquidating certain equipment and Southern Minnesota Beet Sugar
Cooperative (“SMBSC”) shares during the duration of the plan. Proceeds from the sale of this collateral will
be applied to AgCountry’s debt, but the payments shall not affect or lower the bi-annual payments.
     C. Financial Security Bank
    Debtor owes Minnwest Bank approximately $236,113.00, which is secured by Kevin Lundberg’s real
property, property ID 09-010-3100. Debtor believes the real property has a value of approximately
$569,600.00. Interest will accrue on this the principal balance at a rate of 4.00% per annum. Principal and
interest will be amortized for a 30-year term. Principal and interest will be fully amortized by way of equal
payments. Payments shall be made bi-annually in the amount of $6,800.00, with the first payment due by

                                                  3
December 31, 2021. Payment will be paid by Lundberg Farms Partnership, outside this plan. Principal
and interest will be fully amortized by way of equal payments. Debtor may prepay the claims in whole or
in part at any time.
     D. Deere & Company d/b/a John Deere Financial – Disk Ripper
     Debtor owes Deere & Company d/b/a John Deere Financial (“JDF”) $15,869.32, which is secured by
a Ecolo-Tiger 870 Disk Ripper. Debtor believes the equipment has a value of approximately $18,773.00.
Interest will accrue on this the principal balance at a rate of 3.00% per annum. Principal and interest will
be amortized for a 5-year term. Principal and interest will be fully amortized by way of equal payments.
Payments shall be made annually in the amount of $3,465.14.00, with the first payment due by December
31, 2021. Payment will be paid by Lundberg Farms Partnership outside this plan. Principal and interest
will be fully amortized by way of equal payments. Debtor may prepay the claims in whole or in part at
any time.
     E. Deere & Company d/b/a John Deere Financial – 9460R Tractor
     Debtor owes Deere & Company d/b/a John Deere Financial (“JDF”) $135,501.16, which is secured by
a 9460R Four Wheel Drive Tractor. Debtor believes the equipment has a value of approximately
$135,000.00. Interest will accrue on this the principal balance at a rate of 5.00% per annum. Principal and
interest will be amortized for a 5-year term. Principal and interest will be fully amortized by way of equal
payments. Payments shall be made annually in the amount of $31,297.32, with the first payment due by
December 31, 2021. Payment will be paid by Lundberg Farms Partnership outside their plan. Principal
and interest will be fully amortized by way of equal payments. Debtor may prepay the claims in whole or
in part at any time.
     F. Rabo AgriFinance, LLC
     Debtor owes Rabo AgriFinance, LLC (“Rabo”) approximately $134,366.39, which is secured by
judgment lien. Interest will accrue on this the principal balance at a rate of 4.00% per annum. Principal
and interest will be amortized for a 15-year term. Principal and interest will be fully amortized by way of
equal payments. Payments shall be made annually in the amount of $12,500.00, with the first payment due
by December 31, 2021. Payment will be paid by Trustee, during the term of the plan, than by Debtor once
the plan has ended. Principal and interest will be fully amortized by way of equal payments. Debtor may
prepay the claims in whole or in part at any time.
 CLASS 3 – Priority Unsecured Claims
Class 3 consists of all claims entitled to priority under § 507, including the following:
   A. Internal Revenue Service: $108,362.53 – Will be paid in full pursuant to class 4.
 CLASS 4 – Unsecured Claims
     Class 4 consists of general unsecured claims, claims of all unsecured creditors which are as a result of
                                                 4
damages arising as a result of the rejection of unexpired leases and/or executory agreements, claims
resulting from the value of a secured claim being of a value less than the security held against held claim,
and/or those secured creditors whose claims are determined to be unsecured, claims of all accommodation
parties and co-makers or loans of which the Debtor is the principal, and claims for taxes and penalties
which are not included in any other Class.

    The two unsecured claims filed by Financial Security Bank are unsecured loans from the Paycheck
Protection Program, that are subject to forgiveness. One loan has already been forgiven, and Debtor
expect the other to be forgiven as well. Because these notes are subject to forgiveness, they will not be
paid during the course of this plan. If the 2021 PPP loan is not forgiven, Debtor shall amend this plan to
include payment of any unforgiven portion of that loan.

    Debtors will pay the remaining allowed unsecured claims, in the total approximate amount of
$225,062.32, over the five-year term of the plan. The Debtors shall pay the unsecured creditors at least an
amount equal to the amount required in the liquidation analysis set forth in Exhibit A. Debtor’s anticipate
that all unsecured creditors will be paid in full. Debtors’ shall pay Trustee $55,000.00 per year over the
course of the plan for a total amount of $262,500,000.00. Payments shall be made by December 31 of
each year or earlier.

      2021 Total Payment to Trustee                 $73,000.00

      Trustee Fees                                  $3,650.00
      Debtor Attorney                               $6,000.00
      Rabo Payment                                  $12,500.00
      Unsecured Creditors                           $50,850.00


      2022 Total Payment to Trustee                 $73,000.00

      Trustee Fees                                  $3,650.00
      Debtor Attorney                               $6,000.00
      Rabo Payment                                  $12,500.00
      Unsecured Creditors                           $50,850.00


      2023 Total Payment to Trustee                 $73,000.00

      Trustee Fees                                  $3,650.00
      Debtor Attorney                               $6,000.00
      Rabo Payment                                  $12,500.00
      Unsecured Creditors                           $50,850.00


                                                5
     2024 Total Payment to Trustee                  $73,000.00

     Trustee Fees                                   $3,650.00
     Debtor Attorney                                $6,000.00
     Rabo Payment                                   $12,500.00
     Unsecured Creditors                            $50,850.00

     2025 Total Payment to Trustee                  $73,000.00

     Trustee Fees                                   $3,650.00
     Debtor Attorney                                $6,000.00
     Rabo Payment                                   $12,500.00
     Unsecured Creditors                            $50,850.00

CLASS 5 – Executory Contracts and Leases
Class 5 consists of executory contracts and leases existing as of the date of filing. All such executory
contracts and leases are rejected unless specifically assumed in this section. The debtor assumes the
following executory contracts and leases:
    A. None

                                      ARTICLE V
                           CONTINUATION OF FARMING OPERATION
    The Debtor propose to continue their farm operation on a smaller scale and liquidate some of their
property. Debtor shall defer from the income and proceeds of said operation sums of money for reasonable
and necessary farm expenditures. Such expenses would include the ordinary, reasonable expenses that
are set forth in the exhibits attached hereto, including payments to creditors outside of the plan and
reasonable capital improvements, including machinery, equipment, and livestock. Debtor’s projections of
income, operating expenses, and payments are attached as Exhibit B.
    The However, it is understood that any significant purchases that requires new debt to be incurred will
need court approval. As part of the continuing farm operation, Debtor shall submit operating reports and
bank statements on a monthly basis to the Chapter 12 Trustee. All disposable income as defined by 11
U.S.C § 1225(b)(2) received during the term of the plan will be applied to make payments under the plan.

                                            ARTICLE VI
                                        DISPOSABLE INCOME
      The Debtors’ projections of gross income, operating expenses, living expenses and plan
payments indicate that it may have disposable income annually in the approximate amount of $100,000.00.
For the term of this Plan, all of the Debtor's disposable income, regardless of the amount, will be paid
to the Trustee for payment of cost of administration and distribution to unsecured creditors. All

                                                6
 disposable income (future earnings not necessary for the continuation, preservation and operation of the
 farm and for the maintenance or support of the Debtor and his dependents) for 5 years following the
 effective date, shall be submitted to the Trustee for distribution. All creditors with Class 4 – General
 Unsecured Claims shall be paid a pro rata share of disposable income after administrative and priority
 claims have been paid.
                                               ARTICLE VII
                                          LIQUIDATION ANALYSIS
 After deducting the amounts of the secured claims, exemptions, liquidation costs the Debtors’ believe net
 equity in his property is $658,049.72. General and priority unsecured creditors (but not including
 attorney’s fees) will receive no less than $225,062.32 over the life of the Plan, which will pay all the
 unsecured creditors who filed a claim in full. The Liquidation Analysis is attached as Exhibit A.
                                          ARTICLE VIII
                             POST-PETITION GOVERNMENT TAX CLAIMS

       Pursuant to 11 U.S.C. §1232(a), the claims of the IRS and the Minnesota Department of Revenue
 arising after the filing of the petition in this case and prior to the discharge as a result of the sale, transfer,
 exchange, or other disposition of property used in Debtor’s farming operation shall be discharged and
 treated as unsecured claims arising before the date of filing and are not entitled to priority, i.e. part of Class
 4. If the Debtor files a tax return for a period for which such a claim arises, the Debtor shall prepare and
 service a notice of the claim on the IRS and the Minnesota Department of Revenue in accordance with 11
 U.S.C. § 1232(d)(2) and to the extent that the IRS, Minnesota Department of Revenue, or the trustee timely
 files a proof of claim pursuant to 11 U.S.C. § 1232(d)(3), the trustee shall pay the IRS and the Minnesota
 Department of Revenue as general unsecured creditors.

                                         ARTICLE IX
                          EXECUTION OF PLAN AND CASH FLOW ANALYSIS
       The debtor proposes to continue their farming operations and make the plan payments out of farm
or other income. The debtor's projection of income, operating expenses, and plan payments are attached
as Exhibit B.
                                       ARTICLE X
                  RETENTION OF LIENS AND INCORPORATION OF DOCUMENTS
     All creditors whose claims are treated as secured in this Plan shall retain his liens on the collateral
 securing their respective claims as specified in the Plan and until such claims are paid in full in the
 amount allowed as secured. Except as modified by the terms of this Plan, all documents evidencing
 indebtedness and security in favor of said secured creditors remain the same and are incorporated
 herein by reference as if more fully set out in this plan. This Plan and the Order confirming the Plan
                                                  7
                                               Exhibit A
                                      LIQUIDATION ANALYSIS
                 KEVIN LUNDBERG & LUNDBERG FARMS PARTNERSHIP
Asset                         Value         Lien                2nd Lien           Exemption   NE Value
Real Property
Property ID 09-011-101        $63,400.00    MB - $63,400.00                                    $0.00
Property ID 09-010-1000       $560,800.00                                                      $560,800.00
Property ID 09-010-3100       $569,600.00   FSB - $240,000.00   MB - $329,600.00               $0.00
Property ID 1-010-3300        $325,400.00   MB - $325,400.00                                   $0.00
Property ID 09-010-2100       $294,100.00   MB – 294,100.00                                    $0.00
Property ID 09-010-2200       $807,900.00   MB - $807,900.00                                   $0.00
Property ID 06-0033-000       $141,400.00   MB - $141,400.00                                   $0.00
Property ID 303-56-079        $256,300.00   CU - $90,000.00     MB - $166,300.00               $0.00
Property ID 09-016-2302       $540,800.00   RAF- $135,000.00                                   $405,800.00

Chattel
Equipment/Machinery           $230,500.00   JD - $151,370.48    AC - $60,000.00                $19,129.52

Vehicles
1999 Chevy Pickup             $7,500.00                                            $5,000.00   $2,500.00
2006 Chevy Pickup             $2,000.00                                                        $2,000.00
Ford Service Truck            $15,000.00                                                       $15,000.00

Household/Misc.
Household Goods               $7,500.00                                            $7,500.00   $0.00
Electronics                   $1,000.00                                            $1,000.00   $0.00
Misc. Clothing                $500.00                                              $500.00     $0.00
Jewelry                       $750.00                                              $750.00     $0.00
Cash                          $200.00                                              $200.00     $50.00
Citizen’s Alliance            $500.00                                              $375.00     $125.00
Financial Security            $2,000.00                                            $1,500.00   $500.00
Checking
Financial Security Savings    $100.00                                              $75.00      $25.00
Lundberg Farms Partnership    $0.00                                                $0.00       $0.00
Lundberg Farms Inc.           $350,000.00                                          $0.00       $350,000.00
Co-op Dividends               $200,000.00                                          $0.00       $200,000.00
SMSBC Shares (40)             $44,000.00                                           $0.00       $44,000.00
Sylvan Pontoon                $3,500.00                                            $0.00       $3,500.00
2004 Larson Boat              $3,250.00                                            $0.00       $3,250.00
Financial Security Checking   $113,500.00   $111,000.00 PPP                                    $2,500.00
Account Receivable            $45,000.00                                                       $45,000.00
SMSBC Shares (344)            $344,000.00   AC - $344,000.00                                   $0.00
Steffes Proceeds              $70,620.20                                                       $70,620.20
SMSBC Unit Retains            $531,950.00   AC - $531,950.00                                   $0.00
SMSBC Spreckels               $243,841.34                                                      $100,000.00
Hon Farms                     $0.00                                                            $0.00
Total NE Assets                                                                             $1,164,750
Total NE Assets                                                                             $660,049.72
Liquidation
Chapter 7 Trustee Fees    $67,383.00
Liquidation Costs (15%)   $220,665.00

Liquidation Test                                                                            $1,824,799.72

    Please note that many of the secured creditors such as Minnwest Bank and AgCountry have a
    security interest in more property than noted above. But for purposes of the liquidation analysis,
    their claim as been limited to the value of their claim and the property necessary to cover their
    claim.

      Kevin Lundberg Assets
      Lundberg Farms Partnership Assets
                                        Exhibit B                                                  Lundberg Farms Partnership
                                                                                                               2021 Cashflow

                                          Annual Cash Flow Plan Executive Summary
  Projected Cash Flow Summary                                    Term Debt Coverage

  Total operating inflow                               599,903   Net farm income from operations                             62,876
  Total operating outflow                        (-)   315,148   Depreciation                                (+)                  -
  Capital purchases                              (-)    35,000   Personal income                             (+)              4,800
  Capital sales                                  (+)         -   Family living expense                       (-)                  -
  New credit                                     (+)   110,595   Income taxes accrued                        (-)                  -
  Loan payments                                  (-)   217,079   Interest on term debt                       (+)            217,079
  Net cash flow                                  (=)   143,271   Capital debt repayment capacity             (=)            284,755
                                                                 Term debt payments                                         217,079
  Beginning cash balance                         (+)         -   Capital debt repayment margin                               67,676
  Change in operating loan                       (+)         -   Term debt coverage ratio                                      1.31
  Ending cash balance                            (=)   143,271
                                                                 Financial Standards Measures
  Beginning operating loan balance                           -
  Ending operating loan balance                              -   Liquidity                              Beginning           Ending
                                                                 Current ratio                                   -               1.3
  Projected Change in Working Capital                            Working capital                                 -           32,676
                                                                 Working capital to gross revenue             - %             5.5 %
  Change in cash                                       143,271   Solvency (market)
  Change in other current loans                  (-)   110,595   Debt to asset ratio                          - %            62.0 %
  Estimated change in working capital            (=)    32,676   Debt to equity ratio                            -               1.6
                                                                 Profitability (market)
  Projected Income Statement                                     Net farm income                                            62,876
                                                                 Rate of return on assets                                  314.1 %
  Gross cash farm income                               595,103   Rate of return on equity                                  185.8 %
  Inventory change - income items                (+)         -   Operating profit margin                                    47.0 %
  Gross revenue                                  (=)   595,103   EBITDA                                                    279,955
                                                                 Repayment Capacity
  Cash farm operating expense                          315,148   Term debt coverage ratio (farm)                                1.31
  Interest expense                               (+)   217,079   Replacement margin coverage ratio                              1.31
  Depreciation                                   (+)         -   Efficiency
  Inventory change - expense items               (+)         -   Asset turnover rate (market)                                 667.6
  Total farm expense                             (=)   532,227   Operating expense ratio                                     53.0 %
  Net farm income                                       62,876   Depreciation ratio                                             - %
                                                                 Interest expense ratio                                      36.5 %
  Projected Earned Net Worth Change                              Net farm income ratio                                       10.6 %
                                                                 Other
  Net farm income                                       62,876   Term debt coverage (farm+personal)                             1.31
  Personal income                                (+)     4,800   Term debt to EBITDA                                               -
  Family living expense                          (-)         -
  Income taxes accrued                           (-)         -   Shocks to Farm Term Debt Coverage Ratio
  Earned net worth change                        (=)    67,676
                                                                 10% decrease in gross income                                   1.04
                                                                 10% increase in operating expenses                             1.17
                                                                 3% increase in interest rates                                  1.31




FINPACK © Center For Farm Financial Management                                                                       Prepared by: Kevin
University of Minnesota                                                                                                Lundberg Farms
Lundberg Farms Partnership Cash Flow Plan: 2021                 Page 2                              5/19/2021 6:22 PM (GMT-05)




PROJECTED NET CASH FLOW

Cash Inflows                        Quantity         Price      Inflow   Cash Outflows                               Outflow

Sugar Beets                         1,650 ton     45.00 /ton    74,250   Seed and plants                              15,673
Custom work income                                             275,950   Fertilizer                                    5,625
Other farm income                                               93,623   Crop chemicals                               11,250
Farm rental income                                             151,280   Crop insurance                                3,500
Personal business income                                         4,800   Fuel & oil                                   24,000
Total operating inflows                                        599,903   Repairs                                      34,000
                                                                         Custom hire                                   7,600
New Credit                                                               Hired labor                                  94,300
FSB-PPP Loan                                                   110,595   Owner wages & benefits                        3,750
Total new credit                                               110,595   Land rent                                    18,750
                                                                         Machinery leases                             84,700
                                                                         Farm insurance                               12,000
                                                                         Total operating outflows                    315,148

                                                                         Capital Purchases
                                                                         Topper                                       35,000
                                                                         Total capital purchases                      35,000

                                                                         Loan Payments
                                                                         Individual-Trustee Beet                       4,800
                                                                         FSB-PPP Loan                                      -
                                                                         Minnwest Bank-Land loan                      97,716
                                                                         Individual-Trustee Sale                      73,000
                                                                         FSB-land Loan                                 6,800
                                                                         John Deere Credit-9460R                      31,298
                                                                         John Deere Credit-870                         3,465
                                                                         Total loan payments                         217,079

Total cash inflows                                             710,498   Total cash outflows                         567,227

                                                                         Net cash flow                               143,271




FINPACK © Center For Farm Financial Management                                                              Prepared by: Kevin
University of Minnesota                                                                                        Lundberg Farms
Lundberg Farms Partnership Cash Flow Plan: 2021                                   Page 3                                                5/19/2021 6:22 PM (GMT-05)




CROP & LIVESTOCK PRODUCTION
                                                                        Production Per                     Operator
Enterprise                                                  Units            Unit              Share      Production

Sugar Beets                                                75.0 Acres          22.0 ton         100         1,650 ton

Total crops                                                 75 Acres


CROP INVENTORY SUMMARY

                                     Beginning                                                                           Ending
                                     Inventory             Produced       Purchased             Fed             Sold    Inventory

Corn (bu.)                                        -               -                -               -               -            -
Sugar Beets (ton)                                 -           1,650                -               -           1,650            -


PROJECTED INVENTORY CHANGE

                                   Begin                      Begin                 Ending                 Ending
Commodity                        Inventor         $/Unit      Value                Inventory     $/Unit    Value           Change

Accounts receivable                                                 0                                            0                  0
Hedging accounts                                                    0                                            0                  0
Other current assets                                                0                                            0                  0
Total income items                                                  0                                            0                  0

Prepaid expenses & supplies                                         0                                            0                  0
Growing crops                                                       0                                            0                  0
Accounts payable                                  (End)             0                            (Beg)           0                  0
Accrued interest                                  (End)             0                            (Beg)           0                  0
Total expense items                                                 0                                            0                  0

Total inventories                                                   0                                            0                  0




FINPACK © Center For Farm Financial Management                                                                                                  Prepared by: Kevin
University of Minnesota                                                                                                                            Lundberg Farms
Lundberg Farms Partnership Cash Flow Plan: 2021                            Page 4   5/19/2021 6:22 PM (GMT-05)




BALANCE SHEETS
                                                             Projected
                                          5/15/2021            1/1/2021
ASSETS

Current Assets
Cash and checking                                   -            143,271
Total current assets                                -            143,271


Intermediate Assets
Machinery                                           -            35,000
Total intermediate assets                           -            35,000

Long Term Assets
Total long term assets                              -                  -

Total farm assets                                   -            178,271
Personal assets                                     -                  -
Total assets                                        -            178,271


LIABILITIES

Current Liabilities
FSB-PPP Loan                                        -            110,595
Total current liabilities                           -            110,595


Intermediate Liabilities
Total inter. liabilities                            -                  -

Long Term Liabilities
Total long term liab.                               -                  -

Total farm liabilities                              -            110,595


Personal liabilities                                -                  -
Total liabilities                                   -            110,595


Net worth                                           -            67,676
Net worth change                                        67,676

Total debt to asset ratio                         - %             62 %




FINPACK © Center For Farm Financial Management                                              Prepared by: Kevin
University of Minnesota                                                                        Lundberg Farms
                                                                                                     Lundberg Farms Partnership
                                                                                                                          2022

                                          Annual Cash Flow Plan Executive Summary
  Projected Cash Flow Summary                                      Term Debt Coverage

  Total operating inflow                               2,466,138   Net farm income from operations                             92,973
  Total operating outflow                        (-)   1,997,665   Depreciation                                (+)                  -
  Capital purchases                              (-)           -   Personal income                             (+)             20,000
  Capital sales                                  (+)           -   Family living expense                       (-)                  -
  New credit                                     (+)           -   Income taxes accrued                        (-)                  -
  Loan payments                                  (-)     355,500   Interest on term debt                       (+)            355,500
  Net cash flow                                  (=)     112,973   Capital debt repayment capacity             (=)            468,473
                                                                   Term debt payments                                         355,500
  Beginning cash balance                         (+)          -    Capital debt repayment margin                              112,973
  Change in operating loan                       (+)          -    Term debt coverage ratio                                      1.32
  Ending cash balance                            (=)    112,973
                                                                   Financial Standards Measures
  Beginning operating loan balance                             -
  Ending operating loan balance                                -   Liquidity                              Beginning           Ending
                                                                   Current ratio                                   -               n/a
  Projected Change in Working Capital                              Working capital                                 -          112,973
                                                                   Working capital to gross revenue             - %             4.6 %
  Change in cash                                        112,973    Solvency (market)
  Estimated change in working capital            (=)    112,973    Debt to asset ratio                          - %               - %
                                                                   Debt to equity ratio                            -                 -
  Projected Income Statement                                       Profitability (market)
                                                                   Net farm income                                            92,973
  Gross cash farm income                               2,446,138   Rate of return on assets                                  793.9 %
  Inventory change - income items                (+)           -   Rate of return on equity                                  164.6 %
  Gross revenue                                  (=)   2,446,138   Operating profit margin                                    18.3 %
                                                                   EBITDA                                                    448,473
  Cash farm operating expense                          1,997,665   Repayment Capacity
  Interest expense                               (+)     355,500   Term debt coverage ratio (farm)                                1.32
  Depreciation                                   (+)           -   Replacement margin coverage ratio                              1.32
  Inventory change - expense items               (+)           -   Efficiency
  Total farm expense                             (=)   2,353,165   Asset turnover rate (market)                               4,330.5
  Net farm income                                         92,973   Operating expense ratio                                    81.7 %
                                                                   Depreciation ratio                                             - %
  Projected Earned Net Worth Change                                Interest expense ratio                                     14.5 %
                                                                   Net farm income ratio                                        3.8 %
  Net farm income                                        92,973    Other
  Personal income                                (+)     20,000    Term debt coverage (farm+personal)                             1.32
  Family living expense                          (-)          -    Term debt to EBITDA                                               -
  Income taxes accrued                           (-)          -
  Earned net worth change                        (=)    112,973    Shocks to Farm Term Debt Coverage Ratio

                                                                   10% decrease in gross income                                   0.63
                                                                   10% increase in operating expenses                             0.76
                                                                   3% increase in interest rates                                  1.32




FINPACK © Center For Farm Financial Management                                                                         Prepared by: Kevin
University of Minnesota                                                                                                  Lundberg Farms
Lundberg Farms Partnership Cash Flow Plan: 2022                    Page 2                              5/19/2021 6:23 PM (GMT-05)




PROJECTED NET CASH FLOW

Cash Inflows                        Quantity          Price        Inflow   Cash Outflows                               Outflow

Corn                             380,190 bu.        4.25/bu.    1,615,808   Seed and plants                             280,120
Haylage, Alfalfa                   1,756 ton      105.00 /ton     184,380   Fertilizer                                  212,100
Sugar Beets                        5,000 ton       44.00 /ton     220,000   Crop chemicals                               76,024
Custom work income                                                275,950   Crop insurance                               39,618
Other farm income                                                 150,000   Drying expense                               30,615
Personal business income                                           20,000   Fuel & oil                                   21,000
Total operating inflows                                         2,466,138   Repairs                                      45,000
                                                                            Custom hire                                 199,003
                                                                            Hired labor                                 100,000
                                                                            Land rent                                   841,035
                                                                            Machinery leases                             38,650
                                                                            Building leases                              25,000
                                                                            Real estate taxes                            16,000
                                                                            Farm insurance                               25,000
                                                                            Utilities                                    36,000
                                                                            Dues & professional fees                     12,500
                                                                            Total operating outflows                  1,997,665

                                                                            Loan Payments
                                                                            Ag Country-loan                             115,000
                                                                            Minnwest-Land                               115,000
                                                                            St Bank Kerkhoven-Land                       17,500
                                                                            John Deere Credit-9460R                      31,500
                                                                            John Deere Credit-870                         3,500
                                                                            Individual-Trustee                           73,000
                                                                            Total loan payments                         355,500

Total cash inflows                                              2,466,138   Total cash outflows                       2,353,165

                                                                            Net cash flow                               112,973




FINPACK © Center For Farm Financial Management                                                                 Prepared by: Kevin
University of Minnesota                                                                                           Lundberg Farms
Lundberg Farms Partnership Cash Flow Plan: 2022                                   Page 3                                                5/19/2021 6:23 PM (GMT-05)




CROP & LIVESTOCK PRODUCTION
                                                                        Production Per                     Operator
Enterprise                                                  Units            Unit              Share      Production

Corn                                                  2,001.0 Acres          190.0 bu.          100       380,190 bu.
Haylage, Alfalfa                                        439.0 Acres           4.00 ton          100         1,756 ton
Sugar Beets                                             200.0 Acres           25.0 ton          100         5,000 ton

Total crops                                            2,640 Acres


CROP INVENTORY SUMMARY

                                     Beginning                                                                           Ending
                                     Inventory             Produced       Purchased             Fed             Sold    Inventory

Corn (bu.)                                        -         380,190                -               -        380,190             -
Haylage, Alfalfa (ton)                            -           1,756                -               -          1,756             -
Sugar Beets (ton)                                 -           5,000                -               -          5,000             -


PROJECTED INVENTORY CHANGE

                                   Begin                     Begin                  Ending                 Ending
Commodity                        Inventor         $/Unit     Value                 Inventory     $/Unit    Value           Change

Accounts receivable                                                 0                                            0                  0
Hedging accounts                                                    0                                            0                  0
Other current assets                                                0                                            0                  0
Total income items                                                  0                                            0                  0

Prepaid expenses & supplies                                         0                                            0                  0
Growing crops                                                       0                                            0                  0
Accounts payable                                  (End)             0                            (Beg)           0                  0
Accrued interest                                  (End)             0                            (Beg)           0                  0
Total expense items                                                 0                                            0                  0

Total inventories                                                   0                                            0                  0




FINPACK © Center For Farm Financial Management                                                                                                  Prepared by: Kevin
University of Minnesota                                                                                                                            Lundberg Farms
Lundberg Farms Partnership Cash Flow Plan: 2022                             Page 4   5/19/2021 6:23 PM (GMT-05)




BALANCE SHEETS
                                                              Projected
                                          5/15/2021             3/1/2021
ASSETS

Current Assets
Cash and checking                                   -             112,973
Total current assets                                -             112,973


Intermediate Assets
Total intermediate assets                           -                   -

Long Term Assets
Total long term assets                              -                   -

Total farm assets                                   -             112,973
Personal assets                                     -                   -
Total assets                                        -             112,973


LIABILITIES

Current Liabilities
Total current liabilities                           -                   -

Intermediate Liabilities
Total inter. liabilities                            -                   -

Long Term Liabilities
Total long term liab.                               -                   -

Total farm liabilities                              -                   -

Personal liabilities                                -                   -
Total liabilities                                   -                   -

Net worth                                           -             112,973

Net worth change                                        112,973

Total debt to asset ratio                         - %               - %




FINPACK © Center For Farm Financial Management                                               Prepared by: Kevin
University of Minnesota                                                                         Lundberg Farms
                                                                                  Lundberg Farms Partnership
                                                                                                2023 to 2026


     EXECUTIVE SUMMARY                                       2023         2024         2025                2026

     Total crop acres                                         2,639       2,639        2,639              2,639
     Total labor hours                                            -           -            -                  -
     Change in farm assets                                        -           -            -                  -
     Change in farm liabilities                           3,506,449   3,271,452    3,029,843          2,778,372

     Crop Plan                    Yield/Acre     Share
     Corn                          190.0 bu.      100 %     2,000.0     2,100.0      2,064.0             2,064.0
     Sugar Beets                    28.0 ton      100 %       200.0       200.0        200.0               200.0
     Hay, Green Chop, 2010           4.0 ton      100 %       439.0       339.0        375.0               375.0

     Key Financial Measures
     Net farm income                                       371,894     392,034      397,962             397,495
     Cash surplus or deficit                               140,844     149,453      146,981             140,993
     Net worth change per year                             369,838     389,438      395,207             394,752

     Rate of return on assets                                  - %         - %          - %                 - %
     Term debt coverage ratio                                  1.40        1.42         1.41                1.40

     Financial Shocks -- Cash Surplus With:
     5% decrease in prices                                  42,114      48,838       47,044              41,056
     5% increase in operating expenses                      47,842      54,801       51,435              44,912
     3% increase in interest rates                          51,075      67,149       70,642              68,640




FINPACK © Center For Farm Financial Management                                                 Prepared by: Kevin
University of Minnesota                                                                          Lundberg Farms
Lundberg Farms Partnership Long Range Plan: 2023                     Page 2                       5/19/2021 6:18 PM (GMT-05)




      PROFITABILITY

      INCOME STATEMENT                                               2023         2024        2025                    2026

    Corn                                  $         4.25/bu.      1,615,000   1,695,750   1,666,680              1,666,680
    Sugar Beets                           $        41.00/ton        229,600     229,600     229,600                229,600
    Hay, Green Chop                       $          105/ton        184,380     142,380     157,500                157,500
    Custom work income                                              230,000     235,000     240,000                245,000
    Other farm income                                               150,000     150,000     175,000                175,000
(A) Gross farm income                                             2,408,980   2,452,730   2,468,780              2,473,780

      Seed                                                          239,755     244,255     242,635                242,635
      Fertilizer                                                    189,325     189,225     189,261                189,261
      Crop chemicals                                                 73,000      75,400      74,536                 74,536
      Crop insurance                                                 45,000      46,800      46,152                 46,152
      Drying expense                                                 30,000      31,500      30,960                 30,960
      Interest                                                      125,818     115,516     107,274                101,741
      Fuel & oil                                                     21,000      23,000      24,000                 25,000
      Repairs                                                        45,000      48,000      49,000                 51,000
      Custom hire                                                   199,003     210,000     200,000                190,000
      Hired labor                                                   100,000     105,000     120,000                125,000
      Land rent                                                     841,035     840,000     845,000                850,000
      Machinery leases                                               38,650      40,000      45,000                 48,000
      Real estate taxes                                              16,000      16,500      17,000                 18,000
      Farm insurance                                                 25,000      26,000      27,000                 28,000
      Utilities                                                      36,000      37,000      38,000                 40,000
      Dues & professional fees                                       12,500      12,500      15,000                 16,000
(B)   Total cash farm expense                                     2,037,086   2,060,696   2,070,818              2,076,285

(C) Net cash farm income                                  (A-B)    371,894     392,034     397,962                 397,495
(D) Depreciation                                                         -           -           -                       -
(E) Net farm income                                       (C-D)    371,894     392,034     397,962                 397,495




FINPACK © Center For Farm Financial Management                                                            Prepared by: Kevin
University of Minnesota                                                                                      Lundberg Farms
Lundberg Farms Partnership Long Range Plan: 2023                   Page 3                         5/19/2021 6:18 PM (GMT-05)




      PROFITABILITY MEASURES (Market)                              2023          2024         2025                    2026

      Net farm income                                   (E)      371,894      392,034      397,962                 397,495
      Rate of return on farm assets                    (H/I)        - %           - %          - %                     - %
      Rate of return on farm equity                   (J/K)         - %           - %          - %                     - %
      Rate of return on added investment             (L/M)                        - %          - %                     - %
      Operating profit margin                        (H/N)        15.7 %       15.7 %       15.5 %                  15.2 %
      Asset turnover rate                              (N/I)         - %          - %          - %                     - %

(F)   Farm interest paid                                          125,818      115,516      107,274                101,741
(G)   Value of unpaid oper labor & mgmt                           120,449      122,637      123,439                123,689
(H)   Return on farm assets                        (E+F-G)        377,263      384,913      381,797                375,547
(I)   Total farm assets                                                 -            -            -                      -
(J)   Return on farm equity                          (E-G)        251,445      269,398      274,523                273,806
(K)   Total farm net worth                                     -3,506,449   -3,271,452   -3,029,843             -2,778,372
(L)   Added return                                                               7,651        4,534                 -1,716
(M)   Added capital invested                                                         -            -                      -
(N)   Value of farm production                                 2,408,980     2,452,730    2,468,780              2,473,780



      REPAYMENT CAPACITY

      CASH FLOW

      Net cash farm income                             (C)       371,894      392,034      397,962                 397,495
      Nonfarm income                                   (+)        20,000       20,000       20,000                  20,000
      Family living                                     (-)            -            -            -                       -
      Income taxes                                      (-)       22,057       22,597       22,755                  22,743
      Cash available for principal payments            (=)       369,838      389,438      395,207                 394,752
      Farm interest paid                               (+)       125,818      115,516      107,274                 101,741
      Cash avail. for principal and interest           (=)       495,655      504,953      502,481                 496,493
         Ag Country-Loan                                         114,636      115,000      115,000                 115,000
         Minnwest-Land                                           115,000      115,000      115,000                 115,000
         Individual-Trustee                                       73,000       73,000       73,000                  73,000
         John Deere Credit-9460                                   31,500       31,500       31,500                  31,500
         John Deere Credit-870                                     3,500        3,500        3,500                   3,500
         Financial Security B-Jeans                               17,175       17,500       17,500                  17,500
      Total scheduled principal and interest             (-)     354,811      355,500      355,500                 355,500
      Cash available after loan payments                (=)      140,844      149,453      146,981                 140,993

    Annual capital replacement                                          -            -            -                        -
    Principal paid on intermediate debt                                 -            -            -                        -
(O) Cash required for replacement                       (-)             -            -            -                        -

      Cash surplus or deficit                           (=)      140,844      149,453      146,981                 140,993




FINPACK © Center For Farm Financial Management                                                            Prepared by: Kevin
University of Minnesota                                                                                      Lundberg Farms
Lundberg Farms Partnership Long Range Plan: 2023                   Page 4                         5/19/2021 6:18 PM (GMT-05)




      CAPITAL DEBT REPAYMENT CAPACITY                              2023          2024         2025                    2026

    Net farm income                                    (D)       371,894      392,034      397,962                 397,495
    Depreciation                                       (+)             -            -            -                       -
    Nonfarm income                                     (+)        20,000       20,000       20,000                  20,000
    Family living                                       (-)            -            -            -                       -
    Income taxes                                        (-)       22,057       22,597       22,755                  22,743
    Interest on term debt                              (+)       125,818      115,516      107,274                 101,741
(P) Capital debt repayment capacity                    (=)       495,655      504,953      502,481                 496,493
(Q) Term debt payments                                  (-)      354,811      355,500      355,500                 355,500
    Capital debt repayment margin                      (=)       140,844      149,453      146,981                 140,993

(R) Cash required for replacement                      (O)             -            -            -                       -
    Replacement margin                                           140,844      149,453      146,981                 140,993

      Term debt coverage ratio                        (P/Q)          1.40        1.42         1.41                     1.40
      Replacement coverage ratio                   (P/Q+R)           1.40        1.42         1.41                     1.40



      SOLVENCY

      BALANCE SHEET (Market)

      Current farm assets                                               -            -            -                        -
      Intermediate farm assets                          (+)             -            -            -                        -
      Long term farm assets                             (+)             -            -            -                        -
(S)   Total assets                                      (=)             -            -            -                        -

      Current farm liabilities                                    211,602      221,750      231,476                241,601
      Intermediate farm liabilities                    (+)              -            -            -                      -
      Long term farm liabilities                       (+)      3,294,847    3,049,702    2,798,367              2,536,771
(T)   Total liabilities                                (=)      3,506,449    3,271,452    3,029,843              2,778,372
      Net worth                                      (S-T)     -3,506,449   -3,271,452   -3,029,843             -2,778,372



      SOLVENCY MEASURES

      Current debt to assets                                          n/a          n/a          n/a                     n/a
      Intermediate debt to assets                                    - %          - %          - %                     - %
      Long term debt to assets                                        n/a          n/a          n/a                     n/a
      Total debt to asset ratio                      (T/S)            n/a          n/a          n/a                     n/a



      NET WORTH CHANGE

(E)   Net farm income                                            371,894      392,034      397,962                 397,495
      Nonfarm income                                    (+)       20,000       20,000       20,000                  20,000
      Family living                                      (-)           -            -            -                       -
      Income taxes                                       (-)      22,057       22,597       22,755                  22,743
      Earned net worth change per year                  (=)      369,838      389,438      395,207                 394,752




FINPACK © Center For Farm Financial Management                                                            Prepared by: Kevin
University of Minnesota                                                                                      Lundberg Farms
Lundberg Farms Partnership Long Range Plan: 2023     Page 5                        5/19/2021 6:18 PM (GMT-05)




     FINANCIAL STANDARDS MEASURES                     2023        2024        2025                     2026

     Liquidity
          Current ratio                                    -           -           -                       -
          Working capital                          -211,602    -221,750    -231,476                -241,601
          Working capital to gross revenue           -8.8 %      -9.0 %      -9.4 %                  -9.8 %
     Solvency
          Farm debt to asset ratio                      n/a         n/a         n/a                      n/a
          Farm equity to asset ratio                   - %         - %         - %                      - %
          Farm debt to equity ratio                       -           -           -                        -
     Profitability
          Rate of return on farm assets                - %         - %         - %                      - %
          Rate of return on farm equity                - %         - %         - %                      - %
          Operating profit margin                   15.7 %      15.7 %      15.5 %                   15.2 %
          Net farm income                          371,894     392,034     397,962                  397,495
          EBITDA                                   497,712     507,550     505,236                  499,236
     Repayment Capacity
          Capital debt repayment capacity          495,655     504,953     502,481                  496,493
          Capital debt repayment margin            140,844     149,453     146,981                  140,993
          Replacement margin                       140,844     149,453     146,981                  140,993
          Term debt coverage ratio                    1.40        1.42        1.41                     1.40
          Replacement coverage ratio                  1.40        1.42        1.41                     1.40
     Efficiency
          Asset turnover rate                          - %         - %         - %                      - %
          Operating expense ratio                   79.3 %      79.3 %      79.5 %                   79.8 %
          Depreciation expense ratio                   - %         - %         - %                      - %
          Interest expense ratio                     5.2 %       4.7 %       4.3 %                    4.1 %
          Net farm income ratio                     15.4 %      16.0 %      16.1 %                   16.1 %




FINPACK © Center For Farm Financial Management                                             Prepared by: Kevin
University of Minnesota                                                                       Lundberg Farms
